Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 24 August 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 23-44 are allowed.
The following is an examiner’s statement of reasons for allowance: Kadiri et al. (US 2019/0190682) discloses receiving a first indicator and a second indicator singularly or jointly (figs. 10, 11, 13, 15, and 20-22; note: legacy and new MAC CEs, respectively; note: “1”, “0” or “X” in both columns indicates a corresponding value has been received (para. 233, first sentence; note: received jointly within a same subframe) whereas “--” in a column indicates the corresponding value is not received (para. 233, last sentence) including “X” in an embodiment (para. 258, last sentence)), where the operational state is determined by joint reception as claimed (fig. 10; note: e.g., “1” and “X” indicates deactivated/activated -> new state, where the new state is a dormant state - para. 220, first sentence), by a singular reception of the first indicator as claimed (fig. 10; note: e.g., “--” and “0” represents an activated -> deactivated state) except for indicating no change as claimed, and by a singular reception of the second indicator as claimed (fig. 20; note: e.g. new MAC CE as “10” from dormant to activated) except for the first value also indicating no change as claimed. Hong et al. (US 2019/0200413) discloses in the same field of endeavor a value “0” for indicating both a dormant to activation state and no change, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ang et al. (US 2019/0124558) discloses using two joint indicators to determine a dormancy state (fig. 3, steps 310, 325 and 330; para. 54, penultimate sentence).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462